DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and argument of 1/19/21 are entered.
Claims 1, 2, 5, 11, 12, 14, 17, 23, 26, and 27 are amended.
Claims 28-35 are newly added.
Claim 22 is canceled.
	Claims 1, 2, 4, 5, 7, 10-15, 17, 18, and 21-35 are pending as amended 7/24/18, and are considered herein.

Claim Status, Canceled Claims
	In light of the cancelation of Claim 22, all rejections/objections thereto, are withdrawn.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer 
In light of the amendment, the advisory that should claim 1 be found allowable, claim 2 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof, is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


In light of the amendments, the rejections of Claims 1, 2, 4, 5, 7, 10-15, 17, 18, 21, and 23-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, are withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In light of the amendments, the rejections of Claim(s) 1, 2, 4, 5, 7, 10-15, 17, 28, and 23-26 under 35 U.S.C. 102(a)(1) as being anticipated by Liu, et al. (2006) “Suspended aggregates as an immobilization mode for high-density perfusion culture of HEK 293 cells in a stirred tank bioreactor”, Applied Microbiology and Biotechnology, 72: 1144-51, and as further evidenced by Ghasemian, et al. (2020) “Hydrodynamic characterization within a spinner flask and a rotary wall vessel for stem cell culture”, Biomedical Engineering Journal, 157: article 107533, 11 pages long, are withdrawn.
To wit, Liu performs dissociation for a longer time frame.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

In light of the amendments, the rejections of Claims 1, 23 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, are withdrawn.
To wit, the claims now demonstrate that the reactor-generated force is immediately exposed to the cells within.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 2, 4, 5, 7, 10-15, 17, 18, and 21-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are generic for dissociations of aggregates in less than four hours that result with a cell viability of greater than 90%, with a generic dissociation reagent (e.g., Claim 31).
The specification provides antecedent basis for obtaining cells, post-dissociation, with greater than 90% viability.  Further, less than four hours is provided antecedent basis (e.g., paragraph 17).
The specification defines the generic dissociation reagent as comprising agent(s) that separate cells from one and other.  Examples are provided including generic enzymes, which may break bonds between cells and/or matrix proteins and cells, sequestration agents, like chelators, and proteases (e.g., paragraph 39).  Further, specific chelators include EDTA, and enzymes include trypsin, EDTA, collagenase, or DNAse (e.g., paragraph 65).
So, the combination of agent(s) and conditions of agitation is designed to provide cells with 90% or more viability, post-dissociation.
	The specification describes the ten minute time frame as a situation where the user requires dissociation to be completed within ten minutes, but their requirements do allow for some loss of cell viability, post-dissociation (e.g., paragraph 99).
	Thus, we see here, Applicant’s specification describes a culturing of aggregates where a dissociation occurs over a short time frame, but high viability is required.  
	In the first example, Applicant demonstrates utilizing four dissociation reagents: (i) ReLeSR™ and DNase I; (ii) TrypLE™; (iii) Accutase™; and (iv) Accumax™, which were then utilized in breaking the aggregates, along with an agitation of 450rpm, developing 0.37Pa shear stress and an Kolmogorov eddy length of 101 micrometers.  In these tests, only the ReLeSR™ dropped below the minimum viability of 90%. The balance of the experiments utilized compositions (ii) to (iv), above, obtaining similar greater than 90% viability.
	Obviously, from the above, it can be seen that not just any protease will work, or that any protein will work, or that any enzyme or chelator/sequestrating molecule will work, because the 
Composition of ReLeSR™ and DNase I did not work, i.e., it produced less than 90% viability.  
	In the art, little is shown that 90% viability may be obtained in such cultures.  For Example, in Liu, et al. (2006) “Suspended aggregates as an immobilization mode for high-density perfusion culture of HEK 293 cells in a stirred tank bioreactor”, Applied Microbiology and Biotechnology, 72: 1144-51, the composition contains chelators and proteins, yet the viability found in the art does not obtain this greater-than-90% viability. 
	Given the sheer size of compositions which may be utilized, the showing by Applicant that at least one composition providing for the same proteins, chelators, etc., yet not working and the Art not demonstrating the same greater-than-90% viability, the Artisan would not have understood Applicant to have been in possession of a generic composition for dissociation, as presently claimed.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 35 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon, without significantly more. The claim(s) recite(s) a dissociated cell produced by a method which dissociates a cultured cell aggregates. This judicial exception is not integrated into a practical application because the cells have the same structure as that which exists in nature, and their separation produces nothing more. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the cells are isolated from aggregates, but contain the same structure and functional properties they have in nature.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amit, et al. (2009) “Embryonic Stem Cells: Isolation, Characterization and Culture”, Advances in Biochemical Engineering/Biotechnology, Vol. 114: 173-84.
Amit teaches methods of isolating ES cells, and their culture.  As such these cells have the same structure as would be produced by Applicant’s methods.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7, 10-15, 17, 18, 21, 23-26, 28, 29, and 32-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu, et al. (2006) “Suspended aggregates as an immobilization mode for high-density perfusion culture of HEK 293 cells in a stirred tank bioreactor”, Applied Microbiology and Biotechnology, 72: 1144-51, and as further evidenced by Ghasemian, et al. (2020) “Hydrodynamic characterization within a spinner flask and a rotary wall vessel for stem cell culture”, Biomedical Engineering Journal, 157: article 107533, 11 pages long; and in view of  U.S. Patent Publication No. 2008/0187519 to Sen, et al.
Claim 1: Liu teaches spinner flasks, with a paddle impeller, growing HEK 293 cells, which are dissociated by addition CDF 293 medium, and stirring at 50rpm, which dissociated the cell aggregates (e.g., p. 1145, col. 2, paragraphs 1-2).
Claim 4: the force is generated by a paddle, which is also an impeller, and also stirs he mixture, thus, meeting all three limitations (e.g., Id.).
Claim 5: the ratio is approximately 50%, 100%, or 200%, given the change in rpms (e.g.,
Id.).
Claim 7: the dissociation medium is replaced by D-MEM/F-12 again after dissociation, which may be considered to be the neutralizing/diluting that is claimed (e.g., Id.).
Claim 10: while none of these systems is closed, because they are vented, the spinner flasks are closed cultures, being that there are no additions to the medium over each 24 hour period.
Claim 11: the reactors include stirred tanks and spinner flasks, and having paddle mixer infringes yet a third embodiment, in the spinner flasks and stirred tanks utilized.
Claim 12: the volume is approximately 250 mL (e.g., Id.).
Claim 13: cell densities were reported at 3.87-5.61 (xl06) during the culture periods (e.g., p. 1148, col. 2).
Claim 14: cell viability was maintained at roughly 90% (e.g., Id.).
Claim 15: the dissociated aggregates provided some substantially single cells (e.g., pp.
1147-48, paragraph bridging).
Claim 17: Figure 4 demonstrates aggregates in a range of 300-400 microns.
Claim 18: HEK293 cells are somatic cells.
Claim 21, as shown by Ghasemian, spinner flasks with 40 rpm spinning, have Kolmorgov scale lengths down to 100 micrometers, which is less than the largest cell aggregate (see claim 17 rejection explanation, SUPRA) (in Figure 9), meaning the 25 rpm spinning would produce the same, or less, by graphical extrapolation. Further, the Reynolds number is 6600 at 40 rpm, which is much larger than 1000, and the 25 rpm would also appear to be above 1000, given the numbers provided (p. 5, paragraph bridging columns).
Claim 23: in addition to the explanation provided for Claim 1 (SUPRA), the cultures repeatedly dissociated and re-aggregated with culturing between (e.g., pp. 1148-49, paragraph bridging).
Claim 24: such embodiment is taken care of when they are re-cultured in the spinner
flasks.
Claim 25: alternatively, cultures were also transferred to stirred tank perfusion culture reactor (e.g., p. 1145, col. 2, paragraph 3).
Claim 26: the perfusion culture is a different tank type, as well as being larger than the first agitated reactor.
However, Liu does not teach or suggest agitation times for dissociation that are less than four hours.
	With regard to Claim 2 and claims in general: On the other hand, Sen teaches that it is known in the Art that cell aggregates may be separated by mechanical as well as enzymatic methods, as well as combinations of both (e.g., paragraph 9).  Further, Sen demonstrates that cells can be separated with rocking or pipetting, for 2-5 or 15-25 minutes, to dissociate the cells (e.g., paragraph 114).  Such methods may be utilized with many types of cells (e.g., paragraph 115).  Given this, the Artisan would have understood it within the skill of the Artisan to utilize combinations of mechanical and enzymatic dissociation to separate the cells at time frames less than four hours.  
	Thus, the Artisan would have found in the claimed invention obvious. The Artisan would do so to separate the cells from each other as well as from carriers, and would expect success, as it is within the skill of the Art.
Claim 28: because repeated instances of aggregation dissociation are taught (e.g., pp. 1148-49, paragraph bridging), such meets the limitation.
Claim 29: the ratio is approximately 50%, 100%, or 200%, given the change in rpms (e.g., e.g., p. 1145, col. 2, paragraphs 1-2).
Claim 32: the cell aggregates grow up to approximately 250nm, and all cell aggregate sizes measured are about the 200-400 micron range (e.g., Figure 1).
Claim 33: a stirred tank bioreactor is taught (e.g., p. 1149).
Claim 34: in one set of embodiments the spinner flask reactors were transferred to bioreactors (e.g., p. 1145, col. 2).
Claim 35: the cells produced meet the claim in their structure.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7, 10-15, 17, 18, 21, 23-26, 28, 29, and 32-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu, et al. (2006) “Suspended aggregates as an immobilization mode for high-density perfusion culture of HEK 293 cells in a stirred tank bioreactor”, Applied Microbiology and Biotechnology, 72: 1144-51, and as further evidenced by Ghasemian, et al. (2020) “Hydrodynamic characterization within a spinner flask and a rotary wall vessel for stem cell culture”, Biomedical Engineering Journal, 157: article 107533, 11 pages long; and in view of  U.S. Patent Publication No. 2008/0187519 to Sen, et al., as applied to claims 1, 4, 5, 7, 10-15, 17, 18, 21, 23-26, 28-30, and 32-35 above, and further in view of van der Loo, et al. (2012) “Scale-up and manufacturing of clinical-grade self-inactivating [gamma]-retroviral vectors by transient transfection”, Gene Therapy, 19: 246-54.
As shown above, the base art makes the claims obvious, except the aspect of 1-1000L vessels.  Although, Liu teaches that the methods are beneficial for scaling up (Conclusion).  
Van Der Loo teaches that 293 and 393 cells may be grown in large vessels for making viral vectors (e.g., TITLE), and the vessels may be 3 liters, for example (e.g., p. 250).
Thus, at the time of invention it would have been obvious to modify the art with van der Loo.  The Artisan would do so to scale up growth, using 3 liter vessels.  The Artisan would expect success, as the vessel size is well known, and Liu teaches it is beneficial for scaling up.

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KELLY whose telephone number is (571)272-0729.  The examiner can normally be reached on M-F: 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT M. KELLY
Examiner
Art Unit 1633



/ROBERT M KELLY/Primary Examiner, Art Unit 1633